Exhibit 10.1

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Voting Agreement”), dated as of June 14, 2016, by
and between Aegerion Pharmaceuticals, Inc., a Delaware corporation (“Aegerion”),
and [       ], a [       ] (the “Shareholder”).

 

W I T N E S S E T H:

 

WHEREAS, concurrently with the execution of this Voting Agreement, Aegerion, QLT
Inc., a corporation incorporated under the laws of British Columbia (“QLT”) and
Isotope Acquisition Corp., a Delaware corporation and a wholly-owned indirect
Subsidiary of QLT (“MergerCo”), have entered into an Agreement and Plan of
Merger (as the same may be amended from time to time, the “Merger Agreement”),
which provides, among other things, that MergerCo will be merged with and into
Aegerion (the “Merger”), with Aegerion surviving the Merger as a wholly-owned
indirect subsidiary of QLT;

 

WHEREAS, as of the date hereof, the Shareholder is the Beneficial Owner or
record owner of [·] common shares without par value of QLT;

 

WHEREAS, the holders of a majority of the outstanding Shares (as defined below)
entitled to vote on such matter will consider an ordinary resolution approving
the issuance of Shares pursuant to the Merger and the Investment Agreement at
the QLT Meeting; and

 

WHEREAS, as a condition to the willingness of Aegerion to enter into the Merger
Agreement, and in order to induce Aegerion to enter into the Merger Agreement,
the Shareholder has agreed to enter into this Voting Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants set forth herein and in the Merger Agreement and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1                               Capitalized Terms.  Capitalized terms used but
not defined in this Voting Agreement shall have the meanings ascribed to them in
the Merger Agreement.

 

1.2                               Other Definitions.  For purposes of this
Voting Agreement:

 

(a)                                 “Beneficially Own”, “Beneficial Ownership”
or “beneficial owner” with respect to any Shares means having “beneficial
ownership” of such securities (as determined pursuant to Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), including
pursuant to any agreement, arrangement or understanding, whether or not in
writing.  Without duplicative counting of the same securities by the same
holder, securities

 

1

--------------------------------------------------------------------------------


 

Beneficially Owned by a Person shall include securities Beneficially Owned by
all other Persons who are Affiliates of such Person and who together with such
Person would constitute a “group” within the meaning of Section 13(d)(3) of the
Exchange Act, but excluding any Owned Shares that may be owned by employees of
the Shareholder or its Affiliates in their capacity as directors of QLT.

 

(b)                                 “Owned Shares” means, collectively, all
(i) Shares and other voting securities of QLT held of record or Beneficially
Owned by the Shareholder as of the date hereof and (ii) Shares and other voting
securities of QLT that become owned (whether Beneficially Owned or of record) by
the Shareholder, whether upon the exercise of QLT Options or QLT RSUs,
conversion of convertible securities or otherwise, after the execution of this
Voting Agreement.

 

(c)                                  “Shares” means the common shares without
par value in the authorized share structure of QLT.

 

ARTICLE II

 

TRANSFER AND VOTING OF SHARES

 

2.1                               No Transfer of Shares. The Shareholder shall
not, directly or indirectly, (a) sell, pledge, encumber, assign, transfer or
otherwise dispose of any or all of the Owned Shares or any interest in the Owned
Shares, (b) deposit the Owned Shares or any interest in the Owned Shares into a
voting trust or enter into a voting agreement or arrangement with respect to any
of his, her or its Shares or grant any proxy or power of attorney with respect
thereto or (c) enter into any contract, commitment, option or other arrangement
or undertaking with respect to the direct or indirect acquisition or sale,
assignment, pledge, encumbrance, transfer or other disposition (whether by
actual disposition or effective economic disposition due to hedging, cash
settlement or otherwise) of any of the Owned Shares (any such action in clause
(a), (b) or (c) above, a “transfer”). Notwithstanding anything to the contrary
in the foregoing sentence, this Section 2.1 shall not prohibit a transfer of
Owned Shares by the Shareholder if (a) the Shareholder is an individual, (i) to
any member of the Shareholder’s immediate family or to a trust for the benefit
of the Shareholder or any member of the Shareholder’s immediate family, or
(ii) upon the death of the Shareholder to such Shareholder’s heirs, or (b) the
Shareholder is a partnership or limited liability company, to one or more
partners or members of the Shareholder or to an Affiliate under common control
with the Shareholder, as applicable; provided, however, that in each case a
transfer shall be permitted only if as a condition precedent to the
effectiveness of such transfer, the transferee agrees in a writing, satisfactory
in form and substance to Aegerion, to be bound by all of the terms of this
Voting Agreement.

 

2.2                               Vote in Favor of the Transaction and Related
Matters.  The Shareholder, solely in the Shareholder’s capacity as a Shareholder
of QLT (and not, if applicable, in the Shareholder’s capacity as an officer or
director of QLT), irrevocably and unconditionally agrees that, from and after
the date hereof until the Expiration Date (as defined below), at any meeting of
the Shareholders of QLT or any adjournment thereof, or in connection with any
action by written consent of the Shareholders of QLT, the Shareholder shall:

 

2

--------------------------------------------------------------------------------


 

(a)                                 appear at each such meeting or otherwise
cause all of the Owned Shares to be counted as present thereat for purposes of
calculating a quorum;

 

(b)                                 vote (or cause to be voted), in person or by
proxy, or deliver a written consent (or cause a consent to be delivered)
covering, all of the Owned Shares:  (i) in favor of, and will otherwise support,
the QLT Shareholder Resolution (as defined in the Merger Agreement) and the QLT
Stock Option Plan Resolution (as defined in the Merger Agreement), (ii) in favor
of any other matter reasonably relating to the consummation or facilitation of,
or otherwise in furtherance of, the transactions contemplated by the Merger
Agreement and (iii) except for the Merger and the Merger Agreement, against, and
not otherwise support, any QLT Acquisition Proposal or any other action,
agreement or transaction submitted for approval of QLT’s Shareholders that is
intended, or would reasonably be expected, to materially impede, interfere or be
inconsistent with, delay, postpone, discourage or materially and adversely
affect consummation of the Merger or any of the transactions contemplated by the
Merger Agreement or this Voting Agreement, including any extraordinary
transaction, including any merger, consolidation, sale of assets,
recapitalization or other business combination involving QLT or any QLT
Subsidiary or any other action or agreement that would reasonably be expected to
result in a material breach of any covenant, representation or warranty or any
other obligation or agreement of QLT under the Merger Agreement or that would
reasonably be expected to result in any of the conditions to QLT’s obligations
under the Merger Agreement not being fulfilled or satisfied.

 

During the term of this Voting Agreement, the Shareholder shall retain, at all
times, the right to vote its Owned Shares in its sole discretion and without any
other limitation on those matters other than those set forth in this Section 2.2
that are at any time or from time to time presented for consideration to QLT’s
Shareholders, generally.

 

2.3                               Termination.  This Voting Agreement and the
obligations of the Shareholder pursuant to this Voting Agreement shall terminate
upon the earlier to occur of (a) the date the Merger Agreement shall have been
validly terminated pursuant to its terms, (b) the date of any amendment,
modification, change or waiver to any provision of the Merger Agreement that
increases the amount or changes the form of the Merger Consideration (other than
adjustments in accordance with the terms of the Merger Agreement), (c) in the
event of an Aegerion Change of Recommendation or a QLT Change of Recommendation,
in any such case in accordance with the terms of the Merger Agreement, and
(d) the Effective Time (such earlier date, the “Expiration Date”).

 

2.4                               Shareholder Capacity.  The parties acknowledge
that this Voting Agreement is entered into by the Shareholder in his, her or its
capacity as owner of the Owned Shares and that nothing in this Voting Agreement
shall in any way restrict, limit or prohibit the Shareholder or any Affiliate or
representative of the Shareholder from exercising his or her fiduciary duties in
his or her capacity as a director or officer of QLT.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES
OF THE SHAREHOLDER

 

The Shareholder hereby represents and warrants to Aegerion as follows:

 

3.1                               Authorization; Binding Agreement.  The
Shareholder has all legal right, power, authority and capacity to execute and
deliver this Voting Agreement, to perform his, her or its obligations hereunder,
and to consummate the transactions contemplated hereby.  This Voting Agreement
has been duly and validly executed and delivered by or on behalf of the
Shareholder and, assuming the due authorization, execution and delivery of this
Voting Agreement by Aegerion, constitutes a legal, valid and binding obligation
of the Shareholder, enforceable against the Shareholder in accordance with its
terms (subject to bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium and other Laws relating to limitations of actions or affecting the
availability of equitable remedies and the enforcement of creditors’ rights
generally and general principles of equity).

 

3.2                               No Conflict; Required Filings and Consents.

 

(a)                                 The execution and delivery of this Voting
Agreement to Aegerion by the Shareholder does not, and the performance of this
Voting Agreement will not, (i) conflict with or violate any Law applicable to
the Shareholder or by which the Shareholder is bound or affected, (ii) violate
or conflict with the organizational documents of the Shareholder, if applicable,
or (iii) except where it would not interfere with the Shareholder’s ability to
perform his, her or its obligations hereunder, result in or constitute (with or
without notice or lapse of time or both) any breach of or default under, or give
to another party any right of termination, material amendment, acceleration or
cancellation of, or result in the creation of any lien or encumbrance or
restriction on any of the property or assets of the Shareholder pursuant to, any
note, bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which the Shareholder is a party
or by which the Shareholder or any of the Shareholder’s properties or assets is
bound or affected.  There is no beneficiary or holder of a voting trust
certificate or other interest of any trust of which the Shareholder is a trustee
whose consent is required for the execution and delivery of this Voting
Agreement or the consummation by the Shareholder of the transactions
contemplated by this Voting Agreement. No proceedings are pending which, if
adversely determined, will prevent or delay the Shareholder’s ability to vote or
dispose of any of the Owned Shares.

 

(b)                                 The execution and delivery of this Voting
Agreement by the Shareholder does not, and the performance of this Voting
Agreement will not, require any consent, approval, authorization or permit of,
or filing with or notification to, any third party or any governmental or
regulatory authority, domestic or foreign, except where the failure to obtain
such consents, approvals, authorizations or permits, or to make such filings or
notifications, would not interfere with the Shareholder’s ability to perform
his, her or its obligations hereunder.

 

4

--------------------------------------------------------------------------------


 

3.3                               Title to Shares.  The Shareholder is (or, with
respect to the Owned Shares not held of record or Beneficially Owned by the
Shareholder as of the date hereof, will be) the record or beneficial owner of
the Owned Shares and has (or, with respect to the Owned Shares not held of
record or Beneficially Owned by the Shareholder as of the date hereof, will
have) good title to the Owned Shares free and clear of all liens, encumbrances,
security interests, charges, claims, proxies or voting restrictions other than
pursuant to this Voting Agreement or securities Law.  The Shareholder has (or,
with respect to the Owned Shares not held of record or Beneficially Owned by the
Shareholder as of the date hereof, will have) sole power of disposition, sole
power of conversion, sole power to demand appraisal rights and sole power to
agree to all of the matters set forth in this Voting Agreement, in each case
with respect to all of the Owned Shares, with no limitations, qualifications or
restrictions on such rights, subject to applicable securities laws and the terms
of this Voting Agreement.

 

3.4                               Adequate Information.  The Shareholder is a
sophisticated investor with respect to the Shares and has received a copy of the
Merger Agreement in substantially final form and otherwise has adequate
information concerning the business and financial condition of each of Aegerion
and QLT to make an informed decision regarding entry into this Voting Agreement,
and has made its own analysis and decision to enter into this Voting Agreement
based on such information as the Shareholder has deemed appropriate.

 

ARTICLE IV

 

COVENANTS OF THE SHAREHOLDER

 

4.1                               Further Assurances.  From time to time, at the
request of Aegerion and without additional consideration, the Shareholder shall
use commercially reasonable efforts to execute and deliver, or cause to be
executed and delivered, such additional transfers, assignments, endorsements,
proxies, consents and other instruments, and shall take such further actions, as
Aegerion may reasonably request for the purpose of carrying out and furthering
the intent of this Voting Agreement.

 

4.2                               Public Announcements.  The Shareholder shall
not issue any press release or otherwise make any public statement with respect
to the Merger Agreement, this Voting Agreement, the Merger or any other
transactions contemplated by the Merger Agreement without the prior written
consent of QLT and Aegerion, except as may be required by applicable Law or to
the Shareholder’s partners, members, investors or prospective investors who are
bound by a customary confidentiality agreement.

 

4.3                               No Solicitation of Acquisition Proposals. 
Subject to Section 2.2, neither the Shareholder nor any of his, her or its
officers, directors, managers, members or partners shall, and the Shareholder
shall direct and cause his, her or its employees, agents, consultants and
representatives not to, directly or indirectly, (a) solicit, initiate or
knowingly encourage, knowingly cooperate with any person regarding, or knowingly
facilitate (including by way of furnishing material non-public information) any
QLT Acquisition Proposal, or (b) participate in any discussions or negotiations
regarding any QLT Acquisition Proposal (but the foregoing will

 

5

--------------------------------------------------------------------------------


 

not prohibit the Shareholder or any of his, her or its representatives from
making a person aware or otherwise informing such person of the provisions of
this Section 4.3).

 

4.4                               Stop Transfer Order.  In furtherance of this
Voting Agreement, the Shareholder authorizes Aegerion to request QLT to notify
QLT’s transfer agent that there is a stop transfer order with respect to all of
the Owned Shares other than Owned Shares permitted to be transferred hereunder,
provided that any such stop transfer order will immediately be withdrawn and
terminated by QLT upon the Expiration Date.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF AEGERION

 

5.1                               Authorization.  Aegerion has all legal right,
power, authority and capacity to execute and deliver this Voting Agreement, to
perform its obligations hereunder, and to consummate the transactions
contemplated hereby.  This Voting Agreement has been duly and validly executed
and delivered by or on behalf of Aegerion and, assuming the due authorization,
execution and delivery of this Voting Agreement by the Shareholder, constitutes
a legal, valid and binding obligation of Aegerion, enforceable against Aegerion
in accordance with its terms (subject to bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium and other Laws relating to limitations of
actions or affecting the availability of equitable remedies and the enforcement
of creditors’ rights generally and general principles of equity).

 

5.2                               No Conflict; Required Filings and Consents.

 

(a)                                 The execution and delivery of this Voting
Agreement to the Shareholder by Aegerion does not, and the performance of this
Voting Agreement will not, (i) conflict with or violate any Law applicable to
Aegerion or by which Aegerion is bound or affected, (ii) violate or conflict
with the organizational documents of Aegerion, if applicable, or (iii) except
where it would not interfere with Aegerion’s ability to perform its obligations
hereunder, result in or constitute (with or without notice or lapse of time or
both) any breach of or default under, or give to another party any right of
termination, material amendment, acceleration or cancellation of, or result in
the creation of any lien or encumbrance or restriction on any of the property or
assets of Aegerion pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which Aegerion is a party or by which Aegerion or any of Aegerion’s
properties or assets is bound or affected.

 

(b)                                 The execution and delivery of this Voting
Agreement by Aegerion does not, and the performance of this Voting Agreement
will not, require any consent, approval, authorization or permit of, or filing
with or notification to, any third party or any governmental or regulatory
authority, domestic or foreign, except where the failure to obtain such
consents, approvals, authorizations or permits, or to make such filings or
notifications, would not interfere with Aegerion’s ability to perform its
obligations hereunder.

 

6

--------------------------------------------------------------------------------


 

ARTICLE VI

 

GENERAL PROVISIONS

 

6.1                               Entire Agreement; Amendments.  This Voting
Agreement, the Merger Agreement and the other agreements referred to therein
constitute the entire agreement of the parties hereto and supersede all prior
agreements and undertakings, both written and oral, between the parties hereto
with respect to the subject matter hereof.  This Voting Agreement may not be
amended or modified except in an instrument in writing signed by, or on behalf
of, the parties hereto.

 

6.2                               No Survival of Representations and
Warranties.  The representations and warranties made by the Shareholder in this
Voting Agreement shall not survive any termination of the Merger Agreement or
this Voting Agreement.

 

6.3                               Assignment.  The provisions of this Voting
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.  Neither this Voting
Agreement nor any of the rights, interests or obligations under this Voting
Agreement shall be assigned by any party to this Voting Agreement (by operation
of Law or otherwise) without the prior written consent of the other parties to
this Voting Agreement.

 

6.4                               Severability.  If any term or other provision
of this Voting Agreement is invalid, illegal or incapable of being enforced by
any rule of law or public policy, all other conditions and provisions of this
Voting Agreement shall nevertheless remain in full force and effect.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Voting Agreement so as to effect the original intent of the parties hereto
as closely as possible to the fullest extent permitted by applicable Law in an
acceptable manner.

 

6.5                               Specific Performance.  The parties hereto
agree that irreparable damage would occur in the event that any of the
provisions of this Voting Agreement is not performed in accordance with its
specific terms or is otherwise breached.  The Shareholder agrees that, in the
event of any breach or threatened breach by the Shareholder of any covenant or
obligation contained in this Voting Agreement, Aegerion shall be entitled to
seek and obtain (a) a decree or order of specific performance to enforce the
observance and performance of such covenant or obligation and (b) an injunction
restraining such breach or threatened breach.  The Shareholder further agrees
that none of Aegerion or any other Person shall be required to obtain, furnish
or post any bond or similar instrument in connection with or as a condition to
obtaining any remedy referred to in this Section 6.5, and the Shareholder
irrevocably waives any right he, she or it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument.

 

6.6                               Governing Law.  This Voting Agreement, and all
claims or causes of action (whether at Law, in contract or in tort or otherwise)
that may be based upon, arise out of or relate to this Voting Agreement, or the
negotiation, execution or performance hereof, shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
any choice or conflict of law provision or rule (whether of the State of
Delaware or any other

 

7

--------------------------------------------------------------------------------


 

jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.

 

6.7                               No Waiver.  No failure or delay by any party
hereto in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  None of the parties hereto shall be deemed to have waived any claim
available to such party arising out of this Voting Agreement, or any right,
power or privilege hereunder, unless the waiver is expressly set forth in
writing duly executed and delivered on behalf of such waiving party.  The rights
and remedies herein provided shall be cumulative and not exclusive of any rights
or remedies provided by Law.

 

6.8                               Notices.  Unless otherwise specifically
provided in this Voting Agreement, all notices and other communications
hereunder shall be in writing and made in accordance with this Section 6.8, and
shall be deemed given: (a) if sent by registered or certified mail in the United
States, return receipt requested, upon receipt; (b) if personally delivered,
upon personal delivery to the party receiving notice; (c) if sent by facsimile
or email of a .pdf, .tif, .gif, .jpeg or similar electronic attachment, on the
Business Day transmitted so long as such notice is transmitted before 5:00
p.m. in the time zone of the receiving party, otherwise, on the next Business
Day; or (d) if sent by a nationally recognized overnight air courier (such as
UPS or Federal Express), upon receipt of proof of delivery.  Notice shall be
provided to a party at the following address, facsimile number or email address:

 

To Aegerion:

 

Aegerion Pharmaceuticals, Inc.

One Main Street, Suite 800

Cambridge, MA 02142

USA

Facsimile:                             (617) 945-7968

Attention:                             Mary Szela, Chief Executive Officer

Email:                                                mary.szela@aegerion.com

 

with copies to:

 

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199

Facsimile:                             617-235-0822

Attention:                             Paul M. Kinsella

Email:                                               
paul.kinsella@ropesgray.com

 

To the Shareholder: to the address, facsimile number or email address set forth
on the signature page hereto.

 

8

--------------------------------------------------------------------------------


 

Any party to this Voting Agreement may notify any other party of any changes to
the address or any of the other details specified in this Section 6.8; provided,
however, that such notification shall only be effective on the date specified in
such notice or five Business Days after the notice is given, whichever is
later.  Rejection or other refusal to accept or the inability to deliver because
of changed address of which no notice was given shall be deemed to be receipt of
the notice as of the date of such rejection, refusal or inability to deliver.

 

6.9                               Headings.  The heading references herein are
for convenience of reference only and do not form part of this Voting Agreement,
and no construction or reference shall be derived therefrom.

 

6.10                        Counterparts.  This Voting Agreement may be executed
in one or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.

 

6.11                        Amendment.  This Voting Agreement may not be
amended, modified or supplemented except by an instrument in writing signed by
each of the parties hereto.

 

[remainder of page left intentionally blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of Aegerion and the Shareholder has executed or has
caused this Voting Agreement to be executed by their respective duly authorized
officers, him or her, as applicable, as of the date first written above.

 

 

 

AEGERION PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

 

[SHAREHOLDER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Notice Address of the Shareholder:

 

 

Facsimile:

Attention:

Email:

 

with a copy to:

 

 

Facsimile:

Attention:

Email:

 

--------------------------------------------------------------------------------